DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Sponheimer on 9/1/2021.

The application has been amended as follows: 
The claims have been amended to--


2. A medical implant assembly having at least two bone attachment structures cooperating with longitudinal connecting members, the longitudinal connecting members being captured by a closure for locking each of the bone attachment structures, the medical implant assembly comprising: an elongated solid rod member having a portion at one end thereof attached to a tensionable cord member, the rod member devoid of a central passageway along an entire length thereof and having a non-threaded outer surface along an entire length thereof, the rod member being secured to at least one bone attachment structure by direct engagement with the closure; the cord member extending between the two bone attachment structures and being in slidable relation with at least one of the two bone attachment structures when the bone attachment structures are locked by the closures; and a compressible outer first member positioned entirely between two adjacent bone attachment structures, wherein the 
3. The assembly of claim 2, wherein at least one of the two bone attachment structures is a polyaxial bone screw.  
4. The assembly of claim 2, wherein the cord member is only tensionable from an end outside of the two-part end structure.  
5. A medical implant assembly having at least two bone attachment structures cooperating with longitudinal connecting members, the longitudinal connecting members being captured by at least one closure, the medical implant assembly comprises: an elongated solid rod member having a portion at one end thereof attached to a tensionable cord member with an outer non-threaded surface along an entire length thereof, the rod member being secured to a first bone attachment structure by the closure and the cord member extending entirely through at least one additional bone attachment structure and in slidable relation therewith, such that the cord member slides freely with respect to the at least one additional bone attachment structure when the rod member is secured and locked by the closure in the first bone attachment structure; and a compressible outer first member being located entirely between two adjacent bone attachment structures and engaging a portion of the rod member and surrounding a portion of the cord member, respectively, and being held in compression between the two bone attachment structures when the cord member is held in tensioned by and releasably secured to a two-part end structure including a threaded fastener in direct clamping engagement with the cord member, 
6. The assembly of claim 5, wherein the cord member is secured to a second of the bone attachment structures.  
7. The assembly of claim 5, wherein the rod member is a rigid rod.  
8. The assembly of claim 5, wherein the rod member is made from a plastic material, the cord member has at least one flexible tie member extending therefrom, and the tie member penetrates the rod member.  
9. The assembly of claim 8, wherein the flexible tie member is bonded to the rod member by an adhesive.  
10. The assembly of claim 5, wherein the rod member has a plurality of apertures, the cord member has a plurality of flexible tie members extending therefrom, and each of the flexible tie members extends through a respective aperture of the rod member.  
11. A medical implant assembly having at least three bone attachment structures cooperating with longitudinal connecting members, the longitudinal connecting members being captured by a closure, the medical implant assembly comprising: an elongated solid rod member attached to a tensionable cord member, the rod member being secured to at least one bone attachment structure, the cord member extending between at least two of the bone attachment structures; and   a compressible outer sleeve being positioned entirely between two adjacent bone attachment structures; wherein the compressible sleeve engages a portion of the rod member and surrounds a portion of the cord member, the sleeve being held in compression between the two bone attachment structures when the cord member is tensioned, wherein the cord member extends entirely through at least one bone attachment structure, the cord member being in slidable relation with one of the bone attachment structures such that the cord member slides freely with respect to the one of the bone attachment structures when the rod member is secured by the closure to the at least one bone attachment structure, and wherein the cord member is held in tension by a two-part end structure including a threaded fastener in direct clamping engagement with the cord member, and wherein the fastener is secured to the cord member after the cord member is tensioned and the two-part end structure is compressed against a compressible outer member.  
12. The assembly of claim 11, wherein the sleeve engages one of the bone attachment structures.  
13. The assembly of claim 11, wherein the sleeve partially surrounds where the rod member is attached to the tensionable cord member.  
14. The assembly of claim 11, wherein the cord member maintains a constant diameter when tensioned.   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773